DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s RCE filed on September 7, 2022 and Applicant’s amendments filed on July 11, 2022.
Claims 1 – 10, & 13 - 14 are cancelled and are not being considered on the merits. 
Claims 11,  18, & 20 - 21 are currently amended and being considered on the merits. 
Claims 12, 15 – 17, & 19  are previously presented and being considered on the merits. 
Claims 11 – 12, 15 - 21 are rejected. This rejection is NON-FINAL.

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the objections and rejections still maintained in this Office Action.
7.	New rejections/objections are presented in this Office Action based on Applicant's amendment/remarks.
Claim Objections
Claim 11 & 21 objected to because of the following informalities: missing the conjunction “and” between two limitation elements. For example, the third limitation of claim 11 is missing the conjunction “and” between the limitation elements “with the project-planned primary technology,” and “by automatically evaluating the flow diagram supplemented with the configuration data.” Further, the third limitation of claim 21 is missing the conjunction “and” between two limitation elements.   Appropriate correction is required.
Claim 11 & 21 objected to because of the following informalities: missing the conjunction “and,” before the last limitation. For example, the fourth limitation of claim 11 is missing the conjunction “and,” before the “wherein the flow diagram.” Further, the third limitation of claim 21 is missing the conjunction “and,” before the “wherein the flow diagram.”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 11, & 20 - 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
 The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the subject matter related to the newly added limitations: “an entire” and “the entire.” Although the subject matter “entire” does appear once in the specification, it used in a different context and, thus, it use in the claims is deemed new matter. (Specification, page 4, second paragraph).  The deletion of this subject matter from the claims is required. For examination purposes, this subject matter shall be construed as being properly supported by the application at the time the application was filed. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 – 17, & 19 - 21 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more or non-statutory subject matter.
STEP 1
Claim 11 recites a method “project-planning of an entire process system,” which is a method. Thus, the claim is directed to a method and falls within at least one of the four categories of the patent eligible subject matter, under 35 U.S.C. 101. 



STEP 2A PRONG ONE
Notwithstanding that claim 11 falls within at least one of the four statutory categories, claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed method recites the following limitations: “creating a flow diagram of the entire process system utilizing a system planning tool by linking graphical process objects representing the components of a technical system to project-plan the primary technology,” “utilizing the system planning tool to supplement the flow diagram by configuration data formed as at least one of (i) requirements, (ii) specifications for operation of the entire process system, (iii) system-specific framework conditions and (iv) specifications,” and  “creating automatically, by a data processing device, a specific project planning solution for a secondary technology which fulfills various requirements, together with the project-planned primary technology, by automatically evaluating the flow diagram supplemented with the configuration data,” and “wherein the flow diagram is supplemented by the configuration data formed as at least one of (i) standardized tables, (ii) diagrams and (iii) active lines between graphical process objects.”

The first limitation “creating a flow diagram of the entire process system . . . by linking graphical process objects representing the components of a technical system to project-plan the primary technology,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of a generic computer peripheral (i.e., a system planning tool). For example, “creating” in the context of the claim encompasses a user mentally visualizing a flow diagram. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Similarly, the second limitation “to supplement the flow diagram by configuration data formed as at least one of (i) requirements, (ii) specifications for operation of the entire process system, (iii) system-specific framework conditions and (iv) specifications,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of a generic computer peripheral (i.e., the system planning tool). For example, “supplement” in the context of the claim encompasses the user mentally annotating the mental visualization of the flow diagram. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the second limitation recites an abstract idea.

The third limitation “creating automatically . . . a specific project planning solution for a secondary technology which fulfills various requirements, together with the project-planned primary technology, by automatically evaluating the flow diagram supplemented with the configuration data,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of a generic computer peripheral (i.e., data processing device). For example, “creating” in the context of the claim encompasses the user generating a mental image of specific project planning solution and making a judgement about the specific project planning solution by thinking about the flow diagram. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the second limitation recites an abstract idea.

Finally, the fourth limitation “wherein the flow diagram is supplemented by the configuration data formed as at least one of (i) standardized tables, (ii) diagrams and (iii) active lines between graphical process objects,” as drafted, this limitation is a process that, under its broadest reasonable interpretation. For example, “supplemented” in the context of the claim encompasses the user mentally annotating the mental visualization of the flow diagram. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the fourth limitation recites an abstract idea.

Accordingly, the claim 11 recites four abstract ideas, which are judicial exceptions. 

STEP 2A PRONG TWO
Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the four abstract ideas are directed towards a judicial exception/abstract idea. In other words, an idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the four recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application

Besides the four aforementioned abstract ideas, the claim 11 recites six additional elements:  1) language linking the method to a particular field of project-planning of an entire specific process system, 2) five generic devices (i.e., entire process system, primary technology, secondary technology,  system planning tool, and data processing device) for executing the four judicial exceptions. The first additional element is literally nothing more than attempt to generally link the use of the judicial exceptions to a particular field of project-planning. Secondly, the other additional elements “system planning tool” and “data processing device” are recited at a high‐level of generality (i.e., as a generic computer components performing a generic computer functions of processing information and outputting) such that they amount to no more than mere instructions to apply the exceptions using generic computer components. Accordingly, the six additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. Even when viewed in combination, the additional elements in this claim do no more than automate mental processes that the user used to perform manually, using the system planning tool and data processing device as tools. Therefore, claim 11 is directed to an abstract idea.


STEP 2B
Last, 35 U.S.C 101 requires the Examiner to determine whether claim 11 includes additional elements that are sufficient to amount to significantly more than the judicial exceptions. In the Examiner’s view, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.

As discussed above with respect to integration of the abstract ideas into a practical application, the additional element that the claimed method is to be applied to a system is no more than an attempt to generally link the use of the judicial exceptions to the particular field of project-planning of an entire specific process system. A mere attempt to generally link the use of judicial exception to a field of use cannot provide an inventive concept. Moreover, as described above with respect to integration of abstract ideas into a practical application, the additional elements of using a computer components to perform the processing and outputting amount to no more than mere instructions to apply the exceptions using a generic computer components. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. Again, as mentioned above with respect to integration of abstract ideas into a practical application, the additional elements in this claim, even when viewed in combination, do no more than automate mental processes that the user used to perform by hand in the field of project-planning, using the generic computer components as tools. Accordingly, claim 11, as a whole, does not provide an inventive concept and is not patent eligible.

Claims 12, and 15 – 19, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As a claim that depends upon claim 11, claim 15 inherits the abstract ideas from claim 11 and is representative of claims 12, and 15 -19. Moreover, claim 15 includes additional elements that further detail the inherited abstract ideas (i.e., automatically generates the specific project planning solution). Merely further detailing an abstract idea is no more than re-reciting the abstract idea because the further detailed abstract idea remains either a process capable of performance in the mind or a mathematical concept. Accordingly, claim 15 (as well as claims 12 and 16 - 19) does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

With respect to claim 20 - 21, they are substantially similar to claims 12, and 15 – 19, respectively, and are rejected in the same manner, and the same reasoning applying.

EXAMINER NOTE: The Examiner suggests that the Applicant amend the claims 11 and 20 and include a limitation renders the claims compliant with 35 U.S.C. 101 (e.g., outputting the “flow diagram”). (See  page 7, section i of the October 2019 Update on Subject Matter Eligibility, Research Corp. Techs. v. Microsoft Corp). 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 -12, 15 -17, 20 - 21 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Norman (US Pub. 2017/0075332).

Regarding claim 11, Norman teaches:
a method for project-planning of [[a]] an entire (Abstract)
 comprising a primary technology formed as components of the entire process system connected to one another (para [0020]: “generating a schedule to manage all or part [i.e., primary technology] of a manufacturing production process, using block-based workflows”)
 utilizing process technology and at least one secondary technology dependent on the primary technology and together therewith enables operation of the (para [0020]: “workflows [i.e. process technology]”; para [0057]: “the BB scheduling component automates [i.e., secondary technology] the one or more devices [i.e., primary technology] within the manufacturing environment based on the determined allocation and the processing order”; see also paras [0024] & [0029]: “all of the tasks [i.e., software automation]”), the method comprising : 
creating a flow diagram of the entire process system ([0024]: “schedule [i.e., flow diagram] that specifies what pieces of equipment (or tools) should be allocated to the manufacturing processes, the order in which processes should be performed”; see also para [0020]:“generating a schedule”);
utilizing the system planning tool to supplement the flow diagram by configuration data formed as at least one of (i) requirements, (ii) specifications for operation of the entire process system, (iii) system-specific framework conditions and (iv) specifications (Fig 2, module 120, paras [0029] & [0037]: “Such data can include . . . descriptions of equipment in the manufacturing environment 100 , capabilities of different pieces of equipment, current state of equipment, what product is currently being processed by equipment, characteristics of the product, and the like” ); and 
creating automatically, by a data processing device, a specific project planning solution for a secondary technology which fulfills various requirements, together with the project-planned primary technology, by automatically evaluating the flow diagram supplemented with the configuration data (para [0029]; see also paras [0037] – [0038]); 
the flow diagram is supplemented by the configuration data formed as at least one of (i) standardized tables, (ii) diagrams and (iii) active lines between graphical process objects (para [0038]: “common schema data; see also paras [0037] – [0038]”).

Norman teaches specifically (red boxes and underlines are added by Examiner for emphasis):


[0020] Embodiments presented herein present techniques for generating a schedule to manage all or part of a manufacturing production process, using block-based workflows. The workflows scheduling system that produces a schedule for managing one or more tasks performed within a manufacturing environment and/or controlling one or more devices within the manufacturing environment. For example, each workflow contains an order of a series of operations (e.g., represented by one or more blocks of the workflow) that are performed in order to produce the schedule. Examples of these operations can include retrieving data from different sources, manipulating and transforming the data into different formats, analyzing the data, generating a schedule based on the data, using an external solver to generate the schedule, providing the schedule to multiple outputs, etc. By arranging and/or modifying blocks within the workflow, an end-user (e.g., of a manufacturing environment) can adapt the scheduling system to account for any change to the manufacturing environment, without having specialized programming knowledge or writing complicated scripting and code .can be used by an end-user to construct a

[0057] At block 506, the BB scheduling component 120 determines, based on the extracted data, an allocation of the number of lots to the one or more devices operating in the manufacturing environment, and an order in which the lots should be processed by the one or more devices. In one embodiment, the BB scheduling component can employ an LP/MIP solver (configured with at least one BB report or rule) to determine an optimal allocation. In one embodiment, the BB scheduling component 120 can employ an external lot sequencing engine (e.g., configured with at least one BB report or rule) to determine the processing order. At block 508, the BB scheduling component 120 publishes the determined allocation and processing order to at least one another device in the manufacturing environment. In one embodiment, the BB scheduling component automates the one or more devices within the manufacturing environment based on the determined allocation and the processing order. For example, as mentioned above, the BB scheduling component 120 can publish the determined allocation and processing order to dispatchers 160 to automate the one or more devices. Additionally or alternatively, the BB scheduling component 120 can write (or save) the determined allocation and processing order to one or more storage systems (e.g., such as external storage system 170, etc.) in the manufacturing environment.

[0024] One embodiment includes a method for executing, by a block-based (BB)scheduling component, at least one BB workflow to provide a schedule that manages some or all of the tasks performed within a manufacturing environment (e.g., front-end or back-end semiconductor facility or factory). Within the
manufacturing environment, several tools (or equipment) can be available for processing raw material or a work-in-progress (e.g., unfinished goods) to produce a completed product. For example, in semiconductor manufacturing, one or more tools can be used to process one or more lots during front-end processing, back-end processing, etc. For front-end, the one or more lots generally refer to one or more blank semiconductor wafers. For back-end, the one or more lots generally refer to one or more semiconductor die (e.g., on completed semiconductor wafers). In one embodiment, the BB scheduling component provides a schedule that specifies what pieces of equipment (or tools) should be allocated to the manufacturing processes, the order in which processes should be performed, etc. To generate the schedule, the BB scheduling component can extract data from the manufacturing environment. The data can include information regarding resources (e.g., such as a number of lots, in the case of semiconductors) available for processing, and one or more devices operating in the manufacturing environment. The BB scheduling component may convert the data from a first schema (or format) used by the manufacturing environment to a second schema. The BB scheduling component may determine, based on the converted data, an allocation of the resources to the one or more devices operating in the manufacturing environment, and may determine an order in which one or more of The BB scheduling component can publish the determined allocation and the processing order to at least one another device (e.g., to automate the one or more devices within the manufacturing environment, based on the determined allocation and processing order, to save the schedule for later evaluation by a user, etc.).the resources should be processed by the one or more devices.


    PNG
    media_image1.png
    718
    1038
    media_image1.png
    Greyscale


[0029] As shown, the computing system 110 includes BB scheduling component 120. The BB scheduling component 120 generally represents logic (e.g., a software application, device firmware, an ASIC, etc.) that is configured to implement one or more of the techniques presented herein. For example, the BB scheduling component 120 could perform method 500 illustrated in FIG. 5,method 600 illustrated in FIG. 6, and/or any of the techniques (or combination of techniques) described herein. In one embodiment, the BB scheduling component 120 generates schedules to manage some or all of the tasks performed in the manufacturing environment 100. For example, in the case of semiconductor manufacturing, the manufacturing system can perform several different tasks related to the fabrication of semiconductor wafers (e.g., associated with front-end processing), cutting, assembly, and testing of semiconductor die on the wafers(e.g., associated with back-end processing), and the like. Examples of tasks can include, but are not limited to, a task to manufacture a product (e.g., a semiconductor wafer), a task to use a manufacturing tool, a task to inspect a manufacturing tool, a task to process one or more lots of semiconductor wafers, etc. In some cases, the manufacturing system may have a large number of lots that need to be processed. To manage the processing, the BB scheduling component120 may periodically generate schedules (e.g., every five minutes, ten minutes, or some other configurable time period) to allocate some or all of the lots to available tools, sequence the lots, etc. For example, the schedule can include a list of which tasks should be processed on which tool and at what time.

[0037] According to various embodiments, depending on the blocks specified in the BB workflow(s), the BB scheduling component 120 can use one of the BB workflow engine 210, BB reporting engine 220, lot sequencing engine 230 or LP/MIP solver 240 to execute the respective block. For example, in one embodiment, the BB scheduling component 120 can extract, via the BB reporting engine 220, data about the manufacturing environment 100 from the factory storage system 140. In some embodiments, the BB reporting engine 220 can query other systems and/or web services (e.g., using representational state transfer (REST), or some other communication protocol) for data about the manufacturing environment 100. Such data can include, for example, descriptions of equipment in the manufacturing environment 100, capabilities of different pieces of equipment, current state of equipment, what product is currently being processed by equipment, characteristics of the product, and the like.


[0038] Upon extracting the information, the BB scheduling component 120 can use the BB reporting engine 220 to perform one or more transformations or manipulations on the extracted data. For example, the data extracted from factory storage system 140 may be in a format (or schema) that is specific or proprietary to the manufacturing environment 100 and not compatible with the BB scheduling component 120. In these situations, the BB reporting engine 220 can convert the data from the proprietary format to a common schema that is compatible with the rest of the BB scheduling component 120. In addition, the BB reporting engine220 can evaluate the data in the proprietary format and common schema data for errors, and if errors are detected, correct the errors in the common schema data, and report the errors to a user (e.g., via email, storing in a database, etc.). In some embodiments, the BB reporting engine 220 can use at least one BB sub-rulea nd/or report within the BB RR storage system 250 to perform the data extraction, data conversion, error checking, etc. For example, the BB reports and/or rules can be created by a user and allow the user to configure, without the need to understand or write any code, the operations for each block in the BB workflow(s). In this manner, the techniques presented herein allow the user to customize the operations for the blocks in the scheduling workflow that may be used to extract data, convert the data, and/or perform error checking.


	Regarding claim 12, Norman teaches all the limitations of claim 11. 
	Norman further teaches, wherein:  
the secondary technology to be project-planned comprises at least one of (i) automation software, (ii) automation hardware, (iii) operation & monitoring and (iv) electrification of the system (paras [0020], [0057], [0024], and [0029]).


Regarding claim 15, Norman teaches all of the limitations of claim 11. 
	Norman further teaches, wherein:  
the data processing device automatically generates the specific project planning solution for the secondary technology based on the configuration data  in the created flow diagram and by accessing secondary technology knowledge (para [0029]; see also paras [0037] – [0038] and para [0058]).


Regarding claim 16, Norman teaches all of the limitations of claim 11.
Norman further teaches, wherein:  
the data processing device automatically generates the specific project planning solution for the secondary technology based on the configuration data in the created flow diagram and by accessing standard project planning solutions provided in an archive (para [0029]; see also paras [0037] – [0038]; see also paras [0039] – [0040] & [0058]).

Regarding claim 17, Norman teaches all of the limitations of claim 16.
Norman further teaches, wherein:  
 the standard project planning solutions are provided in different versions formed as at least one of (i) total solutions and (ii) partial solutions (para [0040]: “LP/MIP Model [i.e., standard project planning solutions]”; see also paras [0020], [0057], [0024], and [0029]).


Regarding claims 20-21, Norman teaches a method for project-planning of a specific process system. Therefore, Norman teaches a device for project planning of a specific process system.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US Pub. 2017/0075332), in view of Jammikunta (US Pub. 2017/0061031). 

Regarding claim 18, Norman teaches all of the limitations of claim 17.
Norman further teaches, wherein:  
different standard flow diagrams of at least of one systems and (ii) system parts together with associated versions of standard project planning solutions are further provided in the archive (Norman: para [0040]; see also paras [0020], [0057], [0024], and [0029]),

but, Norman does not explicitly disclose: 
wherein pattern recognition is utilized to determine an appropriate standard flow diagram during automatic evaluation of the created flow diagram; and
 wherein an appropriate version is determined from versions of standard project planning solutions associated with the determined standard flow diagram based on the configuration data contained in the created flow diagram.

However, Jammikunta teaches: 
wherein pattern recognition is utilized to determine an appropriate standard flow diagram during automatic evaluation of the created flow diagram (Jammikunta: Fig 3, paras [0044] – [0048]); and
 wherein an appropriate version is determined from versions of standard project planning solutions associated with the determined standard flow diagram based on the configuration data contained in the created flow diagram (Jammikunta: Fig 3, paras [0044] – [0048]).

Jammikunta teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image2.png
    574
    293
    media_image2.png
    Greyscale



[0044] FIG. 3 illustrates an example process 300 for converting diagrams into application engineering elements according to this disclosure. For ease of explanation, the process 300 is described with respect to the tool 144 implemented using the device 200. However, the process 300 could be used by any other suitable tool, device, or system.
[0045] As shown in FIG. 3, an image of a diagram is obtained at step 302. This could include, for example, personnel using the scanner 216 to capture one or more digital images of a physical diagram and identifying the digital image(s) to the tool 144. The tool 144 could then optionally convert the digital image(s) into a format suitable for further processing. This could also include personnel identifying one or more digital files that define the diagram without requiring the use of any physical copy of the diagram. The digital file could include a JPEG, PNG, or other image; a PDF or PPTX document; or other type of file. The tool 144 could then optionally convert the digital file(s) into a format suitable for further processing.

[0046] A determination is made whether the diagram represents a standard or non-standard type of diagram at step 304. This could include, for example, the tool 144 determining if the diagram contains only standard elements or if the diagram contains any non-standard elements. In some embodiments, the diagram may contain elements that are defined in an applicable ISA standard and/or elements that are non-standard, and the elements may be defined in a legend on the diagram. This step can therefore include the tool 144 locating the legend (automatically or with user intervention) in the diagram and determining whether the legend identifies any non-standard elements. In other embodiments, the tool 144 could ask a user whether the diagram is in a standard ISA symbol format or a custom format. The user could also be asked to identify the legend area of a custom/non-standard diagram and coordinates of the legend can be identified and stored, or the tool 144 could automatically identify the legend without user intervention.
[0047] If the diagram is a non-standard diagram, processing occurs during a “remembering” phase at step 306. During the remembering phase, the tool 144 attempts to learn what elements are used in the diagram and convert those elements into application engineering elements. During this phase, elements in the diagram can be converted into patterns that are more useful for comparison and database storage. For example, the elements in the diagram can be modified by removing fill colors and text and by thinning lines of the elements. Additional details regarding this phase are provided below.
[0048] After the remembering phase for a non-standard diagram or if the diagram is a standard diagram, processing occurs during a “recognition” phase at step 308. During this phase, the tool 144compares the elements of the diagram against patterns in the database 218 to recognize matches. The patterns in the database 218 define application engineering elements. In some embodiments, the elements in the diagram are isolated and modified to be comparable to the patterns stored in the database 218. Again, the elements of the diagram can be modified by removing fill colors and text and by thinning lines of the elements. Comparisons with the patterns can include comparing line lengths, line directions, text data, connections, or any other characteristics that may assist in matching diagram elements to patterns stored in the database 218. Additional details regarding this phase are provided below.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have modified Norman and incorporate the teachings of Jammikunta
using pattern recognition to determine the appropriate standard flow diagram. The one of ordinary skill in the art would have been motivated to do so to in order to leverage prior project resources and knowledge (i.e., solutions) in determining which flow diagram to deploy with the secondary technology, thereby promoting uniformity across all flow diagrams and enabling shorter system design cycles by leverage prior project resources and knowledge (Jammikunta: para [0002]; claim 13; paras [0044] – [0048]).

18. (Currently Amended) The method as claimed in claim 17, wherein different standard flow diagrams of at least of one (i systems and (ii) system parts together with associated versions of standard project planning solutions are further provided in the archive; wherein pattern recognition is utilized to determine an appropriate standard flow diagram during automatic evaluation of the created flow diagram; and wherein an appropriate version is determined from versions of standard project planning solutions associated with the determined standard flow diagram based on the configuration data contained in the created flow diagram.

Regarding claim 19, Norman teaches all of the limitations of claim 11.
Norman further teaches, wherein:  
different standard flow diagrams of at least one of (i) technical systems are provided in an archive, (ii) system parts are provided in an archive, and versions are at least partially provided with at least one version of standard configuration data (Norman: para [0040]; see also paras [0020], [0057], [0024], and [0029]), 
	
but, Norman may not explicitly disclose: 
wherein an appropriate standard flow diagram is determined utilizing pattern recognition during automatic evaluation of the created flow diagram; and 
wherein the standard configuration data belonging to the determined appropriate standard flow diagram is displayed in the created flow diagram as a suggestion for supplementing the flow diagram.
However, Jammikunta teaches: 
wherein an appropriate standard flow diagram is determined utilizing pattern recognition during automatic evaluation of the created flow diagram (Jammikunta: Fig 3, paras [0044] – [0048]); and 
wherein the standard configuration data belonging to the determined appropriate standard flow diagram is displayed in the created flow diagram as a suggestion for supplementing the flow diagram (Jammikunta: Fig 3, paras [0044] – [0048]).

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have modified Norman and incorporate the teachings of Jammikunta
using pattern recognition to determine the appropriate standard flow diagram. The one of ordinary skill in the art would have been motivated to do so to in order to leverage prior project resources and knowledge (i.e., solutions) in determining which flow diagram to deploy with the secondary technology, thereby promoting uniformity across all flow diagrams and enabling shorter system design cycles by leverage prior project resources and knowledge (Jammikunta: para [0002]; claim 13; paras [0044] – [0048]).

Conclusion

Torres (US Pub. 2015/0338171): teaches the entire system considered for flow diagram.  
Tharp (US Pub. 2012/0078680): teaches the method for designer to describe an entire facility in a electrical design. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 7:30 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on 5712703351.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        11/26/2022


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115